Carlisle, Judge.
This case was previously before this court on a writ of error from the Superior Court of Fulton County assigning error on the judgment of that court reversing and setting aside the award of compensation entered by the State Board of Workmen’s Compensation. This court reversed the superior court, holding that there was sufficient evidence to authorize the award entered. See 99 Ga. App. 710 (109 S. E. 2d 694). The Supreme Court granted certiorari and, on consideration of the case, reversed this court, holding in'the opinion that the evidence was insufficient to establish a total loss of earning capacity and that the award based on a finding to that effect was, therefore, not authorized. See 215 Ga. 746 (113 S. E. 2d 611). The judgment of reversal previously entered in this case is accordingly vacated and the judgment of the superior court is affirmed in conformity with the judgment and opinion of the Supreme Court.

Judgment affirmed.


Gardner, P. J., Townsend and Frankum, JJ., concur.